DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they lack suitable descriptive legends. Specifically, Figs. 1-3 contain a multitude of numbered - but otherwise unlabeled - blank boxes, which diminishes the utility of the drawings and makes them unnecessarily difficult to understand; descriptive titles of the otherwise blank boxes and/or an item key would improve the utility of said figures. Furthermore, in Fig. 1, the same reference number 14J was assigned to four blank boxes. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim1 is objected to because of the following informalities:
In claim 1, line 5, the claimed limitation “the memory of the hub and memory of the at least one recycled smartphone” should be corrected to “the memory of the hub and the memory of the at least one recycled smartphone”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a hub having memory disposed on the vehicle” and “at least one recycled smartphone …”. These limitations do not seem to have any connection with each other.
Claim 7 recites the limitation "the camera" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Other dependent claims are rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abdalwahid (US 10,864,996) in view of Clement et al (US 2020/0065711)
As per claim 1, Abdalwahid teaches a monitoring network for a vehicle comprises:
a hub having memory disposed on the vehicle (col. 3, lines 11-14: The portable Wi-Fi hub can also be attached/detached to the outside airframe of the aircraft via a vacuum suction mounting device and can also be placed in any desire location chosen by the user; col. 9, lines 1-5: A overall system, apparatus, and method in accordance with the present invention, provides a portable Broadband Wi-Fi connection hub 130 having a software application stored in computer memory of the hub 130 for communicating with a user's smart phone software application, not shown);
at least one apparatus having memory disposed at at least one significant location on the vehicle (col. 2, lines 64-67, col. 3, lines 1-5: The system's kit, in at least one embodiment, is comprised of multiple compact size wireless surveillance instruments (i.e. device 30 of apparatus 100, device 230 of apparatus 200) that include an HD (high definition) and night vision camera with built-in motion sensor, built-in speaker/microphone and built-in solar charger and battery pack. These units, in at least one embodiment are preferably attached/detached to the outside airframe of the aircraft via vacuum suction mounting devices and can be placed in any desired location chosen by the user; col. 6, lines 37-41: The device 30 may also have a housing 31 in which may be located a computer processor, computer memory, and wireless transmitter receiver, which may be part of data processor and wireless transmitter/receiver 612 shown in FIG. 17); and
at least one app resident on the memory of the hub and memory of the at least one recycled smartphone (col. 9, lines 1-5: A overall system, apparatus, and method in accordance with the present invention, provides a portable Broadband Wi-Fi connection hub 130 having a software application stored in computer memory of the hub 130 for communicating with a user's smart phone software application, not shown).
Abdalwahid does not explicitly teach that the at least one apparatus is a recycled smartphone. However, Clement teaches implementing the data collection apparatus on a smartphone (para 0057: the data collection device 660 may be implemented on a mobile phone or mobile computer using the API of that mobile phone or mobile computer). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to implement the wireless surveillance instruments of Abdalwahid on the smartphone of Clement in order to facilitate monitoring of the vehicles using the modified mobile phones.

As per claim 2, Abdalwahid in view of Clement teaches wherein the at least one recycled smartphone includes at least a USB port, a camera, a wireless receiver, a wireless transmitter, a display screen, a microphone and a speaker (Abdalwahid: col. 6, lines 36-41: The device 30 may include a microphone/speaker 34, a motion sensor 36, a high definition HD/night vision camera 38, and solar panel or charger 40. The device 30 may also have a housing 31 in which may be located a computer processor, computer memory, and wireless transmitter receiver, which may be part of data processor and wireless transmitter/receiver 612 shown in FIG. 17; Clement: para 0061: In particular embodiments, the connector may include one or more universal serial bus (USB) ports, lightning connector ports, or other ports enabling users to directly connect their devices to the data collection device 660; para 0063: the data collection device 660 may include one or more displays as shown in FIGS. 1B-C).

As per claim 3, Abdalwahid teaches using different cameras’ view angles (Fig. 14, col. 7, lines 58-60: Each of the apparatuses 401-406 is shown with dashed lines to indicate a range of sight for a camera or other detection device). It would have been obvious to one having ordinary skill in the art to select a camera with a suitable view angle such as a fifty-five-degree viewing angle for use in the monitoring system, since it has been held to be within the general skill of one in the art to select an available camera on a basis of its suitability for the intended use as a matter of obvious design choice.

As per claim 4, Abdalwahid teaches wherein the hub comprises central command computing (col. 4, lines 56-60: wherein the second apparatus includes a wireless hub which communicates with a device of the first apparatus and which enables the device of the first apparatus to communicate on the Internet through the wireless hub of the second apparatus).

As per claim 5, Clement teaches wherein the at least one recycled smartphone provides distributed edge computing (para 0057: the data collection device 660 may cooperate with another computing system (e.g., a mobile phone, a tablet, a mobile computer, a high-performance computer) for collecting and processing the data; para 0031: the vehicle system may use edge computing to detect and classify events of interests in real-time).

As per claim 6, Abdalwahid in view of Clement teaches that customers can select how many devices they need based on the size of the aircraft or how many areas they would like to monitor (col. 3, lines 21-23). Abdalwahid in view of Clement obviously encompasses teaching comprising thirteen recycled smartphones located at significant locations on the vehicle.

As per claim 7, Abdalwahid teaches wherein the camera comprises at least one of 1080p wifi camera, a full high definition wifi camera and a one hundred and ten degree wide angle camera (col. 9, lines 8-13: Each of the apparatuses 1 and 200 may include a portable wireless surveillance camera 38, and motion sensor 36. The camera 38 may be a high definition camera with night vision. The motion sensor 36 may be a passive infrared motion sensor with adjustable range).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456